DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 05/03/2021.  The arguments set forth are addressed herein below.  Claims 1-13 and 15 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  No new matter appears to have been entered.
Claim Interpretations
Claims 1-12 recite or refer to a detector to detect a deviation of a current orientation of the HMD from a base orientation of the HMD, where the base orientation is a predetermined orientation referenced to a real-world reference; and a generator to generate content for presentation to the wearer of the HMD to prompt the wearer of the HMD to turn his head so as to change the orientation of the HMD towards the base orientation.  The Examiner sets forth the following claim interpretations for clarity of the record.  The detector to detect is interpreted as a forward-facing camera provided on the front of the head mountable display and/or a hardware motion detector, such as, piezoelectric accelerometers or optical fibre gyroscopes as disclosed in paragraphs 69-70 of the Applicant’s published specification.  Finally, the generator to generate is interpreted as a hardware accelerator for image generation, such as, an image generator 480 accesses image data stored in an image store 470 if required, and 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 and 15 recite the limitation "a generator to generate content for presentation to the wearer of the HMD to prompt the wearer of the HMD to turn his head so as to change the orientation of the HMD towards the base orientation " in the last limitation of claims 1, 13, and 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 are rejected as they depend from rejected claim 1.
Prior Art
No prior art has been applied to claims 1-13 and 15.
Response to Arguments
Applicant’s arguments, see remarks, filed 05/03/2021, with respect to the prior art rejection of claims 1-13 and 15 have been fully considered and are persuasive.  The prior art rejection of claims 1-13 and 15 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715